Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (k) MONTHLY CERTIFICATEHOLDERS' STATEMENT DISCOVER CARD MASTER TRUST I Series 2007-1 Monthly Statement Class A Certificate CUSIP # 254704AA7 Class B Certificate CUSIP # 254704AB5 Distribution Date: December 15, 2009 Month Ending: November 30, 2009 Pursuant to the Series Supplement dated as of February 28, 2007, as amended, (the 'Series Supplement') relating to the Amended and Restated Pooling and Servicing Agreement dated as of November 3, 2004, as amended, by and between Discover Bank and U.S. Bank National Association, as Trustee, (the 'Pooling and Servicing Agreement') the Trustee is required to prepare certain information each month regarding current distributions to investors and the performance of the Trust. We have set forth below this information and certain other information required under the Securities Exchange Act of 1934, as amended, for the Distribution Date listed above, as well as for the calendar month ended on the date listed above. The Pooling and Servicing Agreement was filed by the Trust as Exhibit 4.2 to the Trust's Current Report on Form 8-K filed on October 29, 2004, and the Series Supplement was filed by the Trust as Exhibit 4.4 to the Trust's Current Report on Form 8-K filed on February 28, 2007 in each case under the file number 000-23108.
